17‐629‐cr (L) 
United States v. Galanis 
 
                                            UNITED STATES COURT OF APPEALS 
                                                FOR THE SECOND CIRCUIT 
                                                            
                                                   SUMMARY ORDER 
                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th day of January, two thousand nineteen. 
 
PRESENT:  ROBERT D. SACK, 
                          BARRINGTON D. PARKER, 
                          DENNY CHIN, 
                                                    Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                                    Appellee, 
 
                          v.                                                                   17‐629‐cr (L), 17‐2713‐cr 
 
JASON GALANIS, 
                                                    Defendant‐Appellant.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 



                                                      
*            The Clerk of the Court is directed to amend the official caption to conform to the above. 
FOR APPELLEE:                                                 BRIAN R. BLAIS, Assistant United 
                                                              States Attorney (Aimee Hector, Rebecca 
                                                              Mermelstein, Won S. Shin, Assistant 
                                                              United States Attorneys, on the brief), for 
                                                              Geoffrey S. Berman, United States 
                                                              Attorney for the Southern District of 
                                                              New York, New York, New York. 
 
FOR DEFENDANT‐APPELLANT                  DANIEL S. NOOTER, Law Offices of        
JASON GALANIS:                           Daniel S. Nooter, Washington, DC;  
                                         Christopher Madiou, Law offices of 
                                         Christopher Madiou, New York, New  
                                         York. 
 
         Appeals from the United States District Court for the Southern District of 

New York (Castel, Abrams, JJ.). 

                          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that case no. 17‐629‐cr is REMANDED to the district 

court and case no. 17‐2713‐cr will be HELD pending further proceedings. 

                          Defendant‐appellant Jason Galanis appeals from his judgments of 

conviction in two separate proceedings:  in district court docket number 15‐cr‐643 

(Castel, J.) convicting him of securities fraud violations relating to Gerova Financial 

Group, Ltd. (the ʺGerova Proceedingʺ), and in district court docket number 16‐cr‐371 

(Abrams, J.) convicting him of securities fraud violations relating to the Wakpamni Lake 

Community Corporation (the ʺWakpamni Proceedingʺ).1  Galanis argues on appeal in 



                                                      
1        The Gerova Proceeding is before us as appeal number 17‐629‐cr (L).  The Wakpamni Proceeding 
is before us as appeal number 17‐2713‐cr.  The 17‐629‐cr (L) appeal was consolidated with the appeal of 

                                                         2 
 
both cases that his Sixth Amendment right to effective assistance of counsel was 

violated.  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

                        On September 21, 2015, Galanis was indicted on nine counts in the 

Southern District of New York in the Gerova Proceeding before Judge Castel.  Galanis 

was represented in that matter by Thomas Mazzucco of the California law firm 

Murphy, Pearson, Bradley & Feeney (ʺMPBFʺ).  On May 31, 2016, while the Gerova 

Proceeding was pending, Galanis was separately indicted on four counts in the 

Wakpamni Proceeding before Judge Abrams.2  On July 11, 2016, Judge Abrams held a 

status conference in the Wakpamni Proceeding, at which point Galanis was not 

represented by counsel in that case.  Mazzucco and MPBF deemed the Wakpamni 

Proceeding to be beyond the scope of their representation, and thus Lisa Scolari 

appeared at the status conference, pursuant to the Criminal Justice Act (ʺCJAʺ), on 

Galanisʹs behalf.  The district court declined to appoint Scolari as counsel at that time, 

apparently because Galanis had not shown that he qualified for CJA counsel, and 

instead continued the Wakpamni Proceeding for one month to allow Galanis to retain 

counsel or make an application for court‐appointed counsel. 




                                                      
co‐defendant Gary Hirst.  Because Galanis and Hirst raise different issues, we address them in separate 
orders.  See United States v. Hirst, No. 17‐2552‐cr, 2018 WL 6600211 (2d Cir. Dec. 14, 2018). 
2        A superseding indictment containing the same four counts against Galanis was filed on 
November 2, 2016. 

                                                         3 
 
              On July 19, 2016, about a week after the status conference in the 

Wakpamni Proceeding, the government extended two plea offers to Galanis through 

Mazzucco, his counsel in the Gerova Proceeding.  The first plea offer (the ʺGerova 

Offerʺ) required Galanis to plead guilty to Counts One, Two, Five, and Eight of the 

Gerova indictment, in exchange for the governmentʹs agreement to dismiss the 

remaining counts against him in that proceeding.  The second plea offer (the ʺGerova‐

Wakpamni Offerʺ) required Galanis to plead guilty to a superseding information to be 

filed at the time of his guilty plea, which would contain seven counts:  the same four 

counts in the Gerova Offer ‐‐ One, Two, Five, and Eight ‐‐ as well as Counts One, Two, 

and Three of the Wakpamni indictment.  In exchange, the government would dismiss 

the remaining counts in both the Gerova and Wakpamni Proceedings.  Both plea offer 

letters contained the same subject line:  ʺRe:  United States v. Jason Galanis, [] 15 Cr. 643 

(PKC).ʺ  J. Appʹx at 113, 120.  The government knew at the time that Galanis was 

unrepresented in the Wakpamni Proceeding. 

              On July 21, 2016, two days after the plea offers were extended, Galanis 

pleaded guilty pursuant to the Gerova Offer.  The existence of the Gerova‐Wakpamni 

Offer was not mentioned at the plea hearing. 

              On August 12, 2016, the district court in the Wakpamni Proceeding 

appointed Scolari to be CJA counsel.  Christopher Madiou was named additional CJA 

counsel on August 15, 2016. 


                                              4 
 
              On December 19, 2016, the government extended to Galanis through 

Scolari a plea offer (the ʺWakpamni Offerʺ), which required Galanis to plead guilty to 

the same three Wakpamni counts contemplated in the Gerova‐Wakpamni Offer ‐‐ 

Counts One, Two, and Three.  In exchange, the government agreed to dismiss the 

remaining count against him in the Wakpamni indictment.  On January 19, 2017, 

Galanis pleaded guilty pursuant to the Wakpamni Offer.  

              On February 15, 2017, Galanis was sentenced in the Gerova Proceeding to 

135 monthsʹ incarceration.  Although the Guidelines range stipulated to in the Gerova 

Offer was 121 to 151 months, the Guidelines range applicable at the time of sentencing 

was 135 to 168 months, because Galanisʹs intervening plea in the Wakpamni Proceeding 

raised his criminal history category from II to III.  See U.S.S.G. § 4A1.2(a)(4).  On August 

11, 2017, Galanis was sentenced in the Wakpamni Proceeding to 188 monthsʹ 

imprisonment, 60 months of which were to be served consecutively to the 135‐month 

sentence in the Gerova Proceeding.  The Guidelines range stipulated to in the 

Wakpamni Offer was 188 to 235 months, reflecting a criminal history category of III, 

rather than II, due to Galanisʹs guilty plea in the Gerova Proceeding.  Thus, although the 

district court in both proceedings sentenced Galanis to the low end of the respective 

Guidelines range, his effective combined sentence was 195 months.  By contrast, the 

joint Gerova‐Wakpamni Offer had a stipulated Guidelines range of 168 to 210 monthsʹ 

imprisonment. 


                                             5 
 
              On March 2, 2017, Galanis timely filed a notice of appeal in the Gerova 

Proceeding.  On August 29, 2017, Galanis timely filed a notice of appeal in the 

Wakpamni Proceeding.  On October 5, 2017, Galanis filed a pro se motion in the Gerova 

Proceeding in the district court, seeking to vacate his conviction pursuant to Fed. R. 

Crim. P. 33 as a result of Mazzuccoʹs alleged ineffective assistance.  See Dkt. Nos. 448‐49.  

The motion is stayed pending the outcome of these appeals.  See Fed. R. Crim. P. 

33(b)(1). 

                                      DISCUSSION 

              Ineffective‐assistance claims regarding plea offers are covered by the 

familiar two‐prong test set forth in Strickland v. Washington, 466 U.S. 668 (1984).  The 

defendant must show that (1) his attorneyʹs performance was deficient and (2) the 

deficient performance prejudiced him.  Missouri v. Frye, 566 U.S. 134, 140 (2012).  In the 

context of plea offers, counsel performs deficiently when he fails to (1) ʺcommunicate 

formal offers from the prosecution to accept a plea on terms and conditions that may be 

favorable to the accused,ʺ id at 145, or (2) ʺinform the defendant of the strengths and 

weaknesses of the case against him, as well as the alternative sentences to which he will 

most likely be exposed,ʺ Purdy v. United States, 208 F.3d 41, 44‐45 (2d Cir. 2000) (citing 

United States v. Gordon, 156 F.3d 376, 380 (2d Cir. 1998)).  To prove prejudice, the 

defendant must show that, but for the counselʹs errors, there is a reasonable probability 

that (1) he would have accepted a plea offer, (2) the plea offer would not have been 


                                              6 
 
withdrawn by the prosecution in light of intervening circumstances, (3) the court would 

have accepted the terms of the plea offer, and (4) ʺthe conviction or sentence, or both, 

under the offerʹs terms would have been less severe than under the judgment and 

sentence that in fact were imposed.ʺ  Lafler v. Cooper, 566 U.S. 156, 164 (2012); see also 

Fulton v. Graham, 802 F.3d 257, 265 (2d Cir. 2015). 

              We have serious questions as to whether Galanis received effective 

assistance of counsel.  On July 19, 2016, Mazzucco received two plea offers from the 

government on Galanisʹs behalf; on July 20, he and his co‐counsel met with Galanis at 

the Metropolitan Correctional Center; and by the end of the day on July 21, Galanis had 

pleaded guilty pursuant to the Gerova Offer.  According to Galanis, ʺ[t]he almost 

immediate timing of the plea hearing . . . was wholly to accommodate the fact that 

Mazzucco and [his colleague] Larson were flying back to California later that day.ʺ  J. 

Appʹx at 199.  Galanis avers that Mazzucco and a colleague had been denied year‐end 

bonuses by the firm as a consequence of allegedly unpaid invoices in the Gerova 

representation and that, in October 2015, Mazzucco and his colleagues at the firm 

discussed by email how going to trial in the Gerova Proceeding would carry 

ʺenormousʺ costs in the ʺmillionsʺ and that it would, therefore, be ʺprudentʺ to consider 

having a public defender appointed instead.  Id. at 198‐99 & n.1. 

              It is against this backdrop that we consider Galanisʹs claim of ineffective 

assistance.  Galanis avers that ʺ[a]lthough Mazzucco and Larson discussed the Gerova‐


                                               7 
 
only plea offer with [him], neither attorney counseled [him] concerning the merits of 

accepting the second, joint Gerova‐Wakpamni plea offer.ʺ  Id. at 197.  This assertion has 

some support in the record.  At Galanisʹs sentencing in the Gerova Proceeding, which 

occurred roughly one month after he accepted the Wakpamni Offer, Mazzucco argued 

to the court that Galanisʹs criminal history category should be II rather than III, despite 

the mechanical operation of U.S.S.G. § 4A1.2(a)(4).  Mazzucco stated:   

              Iʹm here to be candid with the Court.  Thatʹs why I would 
              like to make the chronological argument about the 
              unfairness of . . . the base guideline calculation. . . .  [W]hen 
              [Galanis] pled to this case in July, there was an offer from the 
              government to plead to both cases:  This matter and the 
              matter before Judge Abrams . . . .  We could not enter into a 
              disposition into that matter because, one, Mr. Galanis at the 
              time was pro se; we were not appointed to represent him, 
              nor were we retained; I had not seen a single lick of 
              discovery. . . .  I did forward some information . . . as to why 
              he shouldn’t be indicted in the case.  But I was not 
              professionally prepared ‐‐ nor could I have been ‐‐ to enter 
              into that joint disposition.  So we chose this disposition. 
               
J. Appʹx at 164‐66. 

              These admissions are troubling.  They are made more troubling by the fact 

that (1) the government knew at the time it extended the plea offers that Galanis was 

unrepresented in the Wakpamni Proceeding, and (2) neither the government nor 

defense counsel made any mention of the joint Gerova‐Wakpamni Offer at Galanisʹs 

plea hearing in the Gerova Proceeding.  See Frye, 566 U.S. at 142 (noting that a plea 

hearing provides an opportunity for the trial court and all counsel to ensure that ʺthe 


                                              8 
 
defendant understands the process that led to any offer, the advantages and 

disadvantages of accepting it, and the sentencing consequences or possibilities that will 

ensue once a conviction is entered based upon the pleaʺ).  If Galanisʹs assertions are 

correct, he accepted the Gerova Offer without any advice as to whether entering 

separate pleas in the two proceedings would result in a higher criminal history category 

and a longer sentence.   

              The record regarding prejudice is similarly concerning.  Galanis avers that 

he ʺabsolutely would not have rejected that joint plea offer and pleaded separately to 

the two cases had [he] been correctly and competently informed . . . about the effect that 

doing so would have both on [his] Guidelines criminal history score and on the 

likelihood of receiving consecutive sentences.ʺ  J. Appʹx at 202.  Similarly, at his 

sentencing in the Wakpamni Proceeding, Scolari stated that ʺ[o]nce we were appointed 

. . . we reached out to the government and said, Mr. Galanis wants to plead on this other 

case.  He should have taken the joint plea and he wants to take the plea and the 

government said no.ʺ  Id. at 258.  Had Galanis accepted the Gerova‐Wakpamni Offer, 

his criminal history category at sentencing would have been II, rather than III, and there 

would not have been any additional sentencing in the Wakpamni matter, as those 

counts were to be disposed of.  By pleading guilty pursuant to the Gerova Offer, 

Galanisʹs criminal history category increased to III in both the Gerova Proceeding and 




                                              9 
 
the Wakpamni Proceeding, and Galanis exposed himself to the possibility of multiple, 

potentially consecutive, sentences.  

              Lastly, the record provides some support for Galanisʹs argument that 

acceptance of the Gerova‐Wakpamni Offer would have led to a less severe sentence 

than that actually imposed.  The district court in the Gerova Proceeding imposed a 

sentence of 135 monthsʹ incarceration.  The district court in the Wakpamni Proceeding 

imposed a sentence of 188 monthsʹ incarceration, with 60 of those months to be served 

consecutively to Galanisʹs 135‐month sentence in the Gerova Proceeding.  Both of these 

sentences fell at the low end of their respective Guidelines range.  Galanisʹs actual 

effective sentence was thus 195 monthsʹ imprisonment ‐‐ toward the upper end of the 

168‐to‐210‐month range contemplated in the Gerova‐Wakpamni Offer.  Had Galanis 

been sentenced at the low end of that range, 168 months, his sentence would have been 

27 months less than the combined sentence he actually received. 

                                *             *              * 

              ʺ[E]xcept in highly unusual circumstances,ʺ an allegedly ineffective 

lawyer should have ʺan opportunity to be heard and to present evidence, in the form of 

live testimony, affidavits, or briefs.ʺ  Sparman v. Edwards, 154 F.3d 51, 52 (2d Cir. 1998) 

(per curiam).  Accordingly, and pursuant to our practice in United States v. Jacobson, 15 

F.3d 19, 22 (2d Cir. 1994), we remand to the district court such jurisdiction as is 

necessary to consider and rule upon Galanisʹs pending Rule 33 motion in the Gerova 


                                              10 
 
Proceeding.  See Dkt. Nos. 448‐49.  This Court (and this panel) shall retain jurisdiction 

over the matter.  Upon a decision by the district court, full jurisdiction will be restored 

to this Court and this panel by either party informing us by letter of the district courtʹs 

decision.  We note that the government represented at oral argument that ʺif there was a 

Jacobson remand for the purpose of doing further fact‐findingʺ and ʺif Judge Castel were 

to find that there [was] ineffective assistance with respect to the joint offer, the 

government would certainly consent to Mr. Galanisʹs withdrawal of his plea in the 

[Wakpamni] matter.  We would not stand on formalities if there is a finding of 

ineffectiveness.  We would carry out the joint plea offer.ʺ  Oral Argument at 37:36‐38:20.  

We thus will hold case no. 17‐2713‐cr pending further word from the parties.   

              For the foregoing reasons, case no. 17‐629‐cr is REMANDED to the 

district court for further proceedings consistent with this order and case no. 17‐2713‐cr 

will be HELD pending further proceedings. 

                                            FOR THE COURT:  
                                            Catherine OʹHagan Wolfe, Clerk of Court 
                                             




                                              11